 Case 1:18-cr-00051-ENV Document 82 Filed 05/24/19 Page 1 of 1 PageID #: 262

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
SSS:JRS                                           271 Cadman Plaza East
F. #2016R01074                                    Brooklyn, New York 11201



                                                  May 24, 2019

By ECF

The Honorable Eric N. Vitaliano
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Inna Chebanenko
                     Criminal Docket No. 18-51 (S-1) (ENV)

Dear Judge Vitaliano:

            The government respectfully requests that the Court adjourn the defendant
Inna Chebanenko’s scheduled change of plea hearing from June 21, 2019, to July 2, 2019, to
accommodate defense counsel’s schedule.

               The government further respectfully requests that the Court exclude time as to
the defendant from June 7, 2019 (the date of the next scheduled status conference, which the
defendant does not plan to attend) to July 2, 2019. Pursuant to 18 U.S.C. § 3161(h)(7), the
ends of justice served by such delay outweigh the best interests of the public and the
defendant in a speedy trial because such delay will allow for this matter to be resolved
without the need for a trial. The defendant has consented to this request.

                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:     /s/ Jonathan Siegel
                                                  Jonathan Siegel
                                                  Assistant U.S. Attorney
                                                  (718) 254-6293

cc:    Clerk of the Court (ENV) (by ECF)
